Citation Nr: 0326179	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  97-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the RO that denied entitlement to an evaluation greater than 
50 percent for the veteran's service-connected PTSD.  The 
veteran filed a notice of disagreement in September 1996.  
The RO issued a statement of the case in October 1996.  The 
RO received the veteran's substantive appeal in December 
1996.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is primarily manifested by depressed 
mood, sleep loss, anxiety and intrusive recollections of 
combat experiences in Vietnam; these symptoms are indicative 
of no more than considerable social and industrial 
impairment, or, since November 7, 1996, occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent inability to perform tasks.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

Through the September 1996 rating decision, the October 1996 
Statement of the Case, and the March 2003 Supplemental 
Statements of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for an increased rating and the bases for the 
denial of the claim.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of January 2003) have been afforded opportunities to submit 
such information and evidence.  Furthermore, via various RO 
correspondence, to include the January 2003 letter, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  In a statement received by the RO in March 
2001, the veteran indicated that all of his medical treatment 
was at the VA medical center and through the Veteran Center 
in Fall River.  VA outpatient and Veteran Center treatment 
records have been associated with the claims file, and, as 
indicated above, the RO has sought authorization to obtain 
any outstanding private outpatient treatment records.  The 
veteran was afforded VA examinations August 1995, September 
1995, and in February 2001.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

I.  Background

Service connection for PTSD was granted by an original rating 
action in April 1985.  Initially, a 10 percent evaluation was 
assigned.  In November 1986, the RO assigned a 50 percent 
evaluation for the veteran's PTSD.  In June 1996, the veteran 
filed a claim for an increased rating for PTSD.

The veteran underwent VA psychiatric evaluation in June 1995.  
He reported that he occasionally felt suicidal and was 
depressed much of the time.  He said that he was withdrawn 
socially and had nightmares twice a month.  On mental status 
examination, the veteran was cooperative but guarded.  There 
was no evidence of any memory impairment.  Although he worked 
full-time, his major symptom was his emotional isolation from 
his family.  The examiner assessed with PTSD and depression 
and assigned a Global Assessment of Functioning (GAF) score 
of 60.  

During a VA examination in August 1996, the veteran appeared 
extremely anxious.  His affect was constricted, intense and 
inappropriate to situation and ideation.  There was no 
evidence of auditory or visual hallucinations. He had no 
delusions.  There was some vague suicidal ideation, but 
nothing significant.  His memory was intact to past, recent 
and remote events.  He had increased startle response and 
avoided things that reminded him of Vietnam.  He showed some 
degree of insight into his problems and his judgment was not 
impaired.  The examiner opined that the veteran's PTSD 
symptoms had not increased in severity.  Moreover, he 
indicated that while the veteran had a fairly significant 
disorder, his symptoms had stabilized over the years, due in 
part, to the use of prescribed medications.  

A December 1996 VA treatment note reported that the veteran 
responding to medication and was doing better in terms of 
mood, anxiety, sleep and impulse control.  He reportedly 
talked in his sleep, but indicated that he did not recall any 
nightmares.  

An April 1997 VA treatment note indicated that the veteran 
was doing better and feeling more stable with less residual 
disabling symptoms of nightmares, withdrawal and depression.  
There were no panic attacks, flashbacks, angry outbursts or 
suicidal ideation reported.  

A July 1998 VA outpatient treatment note indicates that PTSD 
medications continued to be effective.  The veteran reported 
that things bothered him less, he was able to get more sleep, 
and that intrusive memories were not as overwhelming.  

VA treatment notes in 1999 and 2000 indicated that 
medications continued to be effective.  He showed residual 
symptoms of avoidance, emotional numbing, episodic work-
induced anger, and depression.  

The veteran underwent VA examination in February 2001.  He 
reported that he worked full time as a laborer, and that he 
received VA treatment for his PTSD approximately once every 
six weeks and treatment at the Veteran Center once per month.  
He reported being depressed, angry and anxious with feelings 
of inadequacy, worthlessness and hopelessness.  He had 
difficulty socializing, particularly with authority figures.  
He had panic attacks, nightmares and difficulty sleeping.  He 
felt detached and separated from others and his wife often 
complained that he had a restrictive range of affect.  Upon 
mental status examination the veteran was not withdrawn or 
hyperactive.  There was no evidence of motor retardation or 
motor abnormalities.  There were no auditory hallucinations.  
However, he did report visual hallucinations, usually tow or 
three per month.  He was able to perform memory tests and his 
abstract thinking was unimpaired.  The examiner assessed 
chronic PTSD, panic disorder with agoraphobia, and alcohol 
abuse in full remission; a GAF score of 51 was assigned.  

A January 2002 VA treatment note reflects that the veteran 
reported increased stress at work.  He had temper outbursts 
but was not threatening or assaultive.  He reported mild 
hyperarousal and poor sleep approximately once per week.  He 
denied flashbacks or nightmares, preoccupation with Vietnam, 
panic attacks, dissassociative spells or suicidal ideation.  
The assessment was chronic PTSD with residual dysthymia and 
hyperarousal.  

A December 2002 treatment note reflects the veteran's report 
of continued stress at work despite receiving a minor 
promotion.  News of the war in Iraq triggered nightmares and 
disrupted sleep.  A GAF score of 50 was assigned.  

Finally, in March 2003, the veteran presented as more 
depressed.  He continued to have disturbed sleep, although he 
did not remember any nightmares.  There were no panic attacks 
of disassociative spells but more intrusive thoughts and 
withdrawal.  A GAF of 48 was assigned.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In September 1996, the RO evaluated the veteran's under 
38 C.F.R. § 4.130, Diagnostic Code 9411 )1995).  Effective 
November 7, 1996, the criteria for evaluation of psychiatric 
disabilities were revised.  Where laws or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
Congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000).  As the RO has considered the claim 
under both the former and revised criteria, there is no due 
process bar to the Board doing likewise, applying the more 
favorable result, if any.  

Under the former criteria for evaluating mental disorders, a 
50 percent rating was for assignment where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9400 (1995).  

A 70 percent rating was assignable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent rating was assignable  where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or where totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulted in profound retreat 
from mature behavior; or where the veteran was demonstrably 
unable to obtain or retain employment.  Id. The three 
criteria for a 100 percent criteria were independent of one 
another, and only one needed to be met in order to award a 
100 percent rating.  See Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the revised rating criteria, a 50 percent rating is 
assignable where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

After a careful review of the record in light of the above-
referenced criteria, the Board finds that no evaluation 
higher than the currently assigned 50 percent rating is 
warranted under either the former or revised rating criteria.  

The medical evidence cited to above reflects that the 
veteran's PTSD is primarily manifested by depressed mood, 
sleep loss, anxiety and intrusive recollections of combat 
experiences in Vietnam.  The Board finds that these symptoms, 
overall, are indicate of no more than considerable social and 
industrial impairment, or, since November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
tasks.  Hence, the level of impairment shown in consistent 
with the 50 percent evaluation assigned.

As regards the former criteria, the weight of the evidence 
does not show that the veteran's PTSD symptoms are of such 
severity as to result in at least severe impairment in the 
ability to obtain or retain employment or maintain effective 
or favorable relationships with people.  Rather, the evidence 
shows that the veteran has consistently maintained full time 
employment.  While outpatient notes reflect that his 
employment was a source of stress and occasionally resulted 
in temper flare-ups on the job, they further show that he 
received a minor promotion.  The records further reflect that 
he often came to treatment accompanied by his wife and that 
prescribed medications were effective at treating his PTSD 
symptoms.  

Regarding the revised criteria, there is question that the 
evidence shows that the veteran experiences depression, poor 
sleep, hyperarousal and difficulty socializing due to his 
PTSD.  Despite such, however, the evidence also shows that 
the veteran has been able to maintain employment, and the  
prescribed medicines were effective in reducing some of his 
PTSD symptoms.  The objective medical evidence does not 
reveal speech that is intermittently illogical, irrelevant or 
obscure, near continuous panic or depression affecting his 
ability to function independently, appropriately or 
effectively.  As such, the criteria for at least the next 
higher, 70 percent, evaluation clearly are not met.  

The Board also finds that the assigned GAF scores likewise 
provide no basis for assignment of any higher evaluation in 
this case.  Acc0rding to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Scores 
range from 0 to 100.  There is no question that the GAF score 
and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

As indicated above, VA examiners have assigned GAF scores 
ranging from 51 to 60.  VA outpatient treatment records 
include GAF scores of 48 to 51.  According to the DSM, IV, 
scores from 51 to 60 are reflective of moderate symptoms or 
moderate difficulty in social, occupational and school 
functioning.  Pursuant to DSM-IV, scores between 41 and 50 
are indicative serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  While 
the GAF scores indicate moderate to serious symptoms 
associated with PTSD, the veteran simply has not demonstrated 
the level of symptomatology required for a 70 percent or 
greater evaluation.  

Hence, the record presents no basis for assignment of a 
higher schedular rating for PTSD.  Additionally, the Board 
finds that there is no showing that the veteran's PTSD has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Put another 
way, the 50 percent rating assigned adequately compensates 
the veteran for the severity of his PTSD.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an evaluation in excess of 50 percent 
for service-connected PTSD must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
for a higher evaluation, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A § 5107(b); 38 U.S.C.A. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

An evaluation greater than 50 percent for service-connected 
PTSD is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 

